Citation Nr: 0001449	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected disability pension purposes, including 
consideration on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.  


REMAND

The veteran is claiming entitlement to VA pension benefits 
due to nonservice-connected disabilities that include 
diabetes, a heart disorder, and arthritis of the back and 
shoulders.  

In May 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board and testified that he planned 
to submit additional private medical records from Hartford 
Hospital and Social Security Administration (SSA) records, as 
he had been awarded SSA benefits.  The veteran and his 
representative were advised that the record would be held 
open for him to submit the additional evidence.  They were 
also advised that if he wished to waive RO review he would 
need to submit a written waiver with the evidence.  A review 
of the record reveals that in June 1999, the Hartford 
Hospital records were received, reflecting treatment from 
October 1998 to June 1999.  However, the veteran did not 
provide a waiver of his right to have that newly-submitted 
evidence reviewed by the agency of original jurisdiction (the 
RO) for review and preparation of a Supplemental Statement of 
the Case.  See 38 C.F.R. § 20.1304(c).  

Additionally, the Board notes that while the veteran 
indicated that he was going to obtain and submit his Social 
Security records, to date no such records have been received.  
As the VA is on notice that the veteran has been awarded SSA 
benefits, any medical records and decision associated with 
that award should be obtained before proceeding with 
disposition of this appeal.  See Baker v. West, 11 Vet. App. 
163, 169 (1998) (pursuant to its obligation to review a 
complete record, the VA is required to obtain evidence, 
including SSA decisions, and to give that evidence 
appropriate consideration and weight); see also Murinscak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following actions:


1.  The RO should contact the Social 
Security Administration and request that 
the agency furnish copies of all medical 
records and associated documents, 
including a copy of its favorable 
decision, pertaining to the veteran's 
claim for and subsequent award of SSA 
benefits.  The RO should associate any 
such records with the veteran's claims 
folder.  If the RO's request for records 
has negative results, or if the records 
are unavailable for any reason, the 
veteran's claims file should clearly be 
documented to that effect. 

2.  The RO should review all evidence 
obtained, including the Hartford hospital 
records received in June 1999 and any 
available SSA records, and readjudicate 
the veteran's claim for entitlement to a 
permanent and total rating for 
nonservice-connected disability pension 
purposes, including consideration on an 
extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b).  If the 
determination remains adverse to the 
veteran, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case, and 
provide them with an opportunity to 
respond.  


The purpose of this REMAND is to ensure that all due process 
requirements are satisfied, and to obtain additional 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  No 
action is required by the veteran until he receives further 
notice.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


